In re Daly, Barrett B.; — Plaintiff; Applying For Reinstatement.
ON APPLICATION FOR REINSTATEMENT FROM RECIPROCAL DISCIPLINE
PER CURIAM.*
11 This proceeding arises out of a petition for reinstatement from reciprocal discipline filed by petitioner, Barrett B. Daly, an attorney who is currently suspended from the practice of law in Louisiana.
UNDERLYING FACTS AND PROCEDURAL HISTORY
On March 2, 2007, in the case of The Mississippi Bar v. Barrett B. Daly, Docket No. 2005-B-2168, the Supreme Court of Mississippi suspended petitioner from the practice of law for three years. After receiving notice of the order of the Su*1153preme Court of Mississippi, the Office of Disciplinary Counsel (“ODC”) filed a motion to initiate reciprocal discipline in Louisiana, pursuant to Supreme Court Rule XIX, § 21. Ultimately, we imposed reciprocal discipline suspending petitioner from the practice of law in Louisiana for three years. In re: Daly, 07-1053 (La.11/9/07), 967 So.2d 1149.
On December 29, 2011, petitioner filed in this court a petition for reinstatement from reciprocal discipline, indicating that the Supreme Court of Mississippi unconditionally reinstated him to the practice of law in Mississippi on December 8, 2011. In response, the ODC admitted that it was unable to demonstrate any procedural irregularities in the Mississippi reinstatement | aproceeding or present any compelling reason why petitioner’s reciprocal reinstatement should be denied.
DISCUSSION
Reciprocal reinstatements are governed by Supreme Court Rule XIX, § 24(K), which states:
Where the court has imposed a suspension or disbarment solely on the basis of imposition of discipline in another jurisdiction, and where the lawyer gives notice to the court that he or she has been reinstated or readmitted in the other jurisdiction, the court shall determine whether the lawyer should be reinstated or readmitted. Unless disciplinary counsel presents evidence demonstrating procedural irregularities in the other jurisdiction’s proceeding or presents other compelling reasons, the court shall reinstate or readmit a lawyer who has been reinstated or readmitted in the jurisdiction where the misconduct occurred.
Here, we imposed a suspension upon petitioner solely on the basis of the imposition of discipline in Mississippi. After serving his suspension, petitioner was reinstated to the practice of law in Mississippi. The ODC acknowledges that it cannot demonstrate any procedural irregularities in the Mississippi reinstatement proceeding and that it is unable to present other compelling reasons why petitioner’s reinstatement should be denied. Accordingly, petitioner shall be reinstated to the practice of law in Louisiana.
DECREE
Upon review of the record, it is ordered that Barrett B. Daly, Louisiana Bar Roll number 4474, be immediately reinstated to the practice of law in Louisiana. All costs of these proceedings are assessed against petitioner.

 Chief Justice Kimball not participating in the opinion.